Citation Nr: 1022727	
Decision Date: 06/18/10    Archive Date: 06/24/10

DOCKET NO.  02-15 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for gastroesophageal reflux 
disease (GERD), to include as secondary to service-connected 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel


INTRODUCTION

The Veteran served on active duty from August 1975 to 
November 1994.

This appeal to the Board of Veterans' Appeals (Board) arose 
from an April 2002 rating action in which the RO denied 
secondary service connection for GERD.  A notice of 
disagreement (NOD) was received in April 2002, and a 
statement of the case (SOC) was issued in September 2002.  A 
substantive appeal was received later in September 2002.

In May 2003, the Veteran testified during a hearing before a 
Decision Review Officer at the RO; a transcript of the 
hearing is of record.

In November 2003, the Board, inter alia, remanded this matter 
to the RO for additional development of the evidence.  After 
completing some of the requested action, the RO continued to 
deny each claim (as reflected in a February 2006 supplemental 
SOC (SSOC) and returned the matter to the Board.

In February 2007, the Board, inter alia, remanded this matter 
to the RO, via the the Appeals Management Center (AMC) in 
Washington, DC, for additional development of the evidence.  
After accomplishing further action, the RO continued to deny 
the claim for service connection for GERD (as reflected in a 
February 2010 supplemental SOC (SSOC) and returned the matter 
remaining on appeal to the Board for further appellate 
consideration.

For the reason expressed below, the matter on appeal is, 
again, being remanded to the RO, via the AMC, VA will notify 
the Veteran when further action, on his part, is required.

As a final preliminary matter, the Board notes that, in the 
May 2010 written brief presentation, the Veteran's 
representative raised the issues of entitlement to service 
connection for irritable bowel syndrome (IBS), to include as 
due to undiagnosed illness or other qualifying chronic 
disability, pursuant to 38 U.S.C.A. § 1117, and entitlement 
to a disability rating in excess of 30 percent for PTSD.  As 
the claims file reflects that these claims have not yet been 
addressed by the RO, they are not properly before the Board; 
hence, these matters are referred to the RO for appropriate 
action.


REMAND

Unfortunately the Board finds that further RO action on the 
claim on appeal is warranted, even though such will, 
regrettably, further delay an appellate decision on this 
matter on appeal.

As noted above, the Veteran's representative has raised a 
claim of entitlement to service connection for IBS, based 
upon the Veteran's service in the Persian Gulf War. 

A Persian Gulf Veteran is defined as a Veteran who served on 
active duty in the Armed Forces in the Southwest Asia theater 
of operations during the Persian Gulf War.  See 38 U.S.C.A. § 
1117(f); 38 C.F.R. § 3.317(d).

The Board notes that, during the pendency of this appeal, 
Congress revised 38 U.S.C.A. § 1117, effective March 1, 2002.  
In the revised statute, the term "chronic disability" was 
changed to "qualifying chronic disability," and the 
definition of "qualifying chronic disability" was expanded 
to include (a) undiagnosed illness, (b) a medically 
unexplained chronic multi-symptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms, or (c) any 
diagnosed illness that the Secretary determines, in 
regulations, warrants a presumption of service connection.  
Effective June 10, 2003, VA promulgated revised regulations 
to, in part, implement these statutory changes.  See 38 
C.F.R. § 3.317(a)(2).

Under 38 U.S.C. § 1117(a)(1), compensation is warranted for a 
Persian Gulf Veteran who exhibits objective indications of a 
"qualifying chronic disability" that became manifest during 
service on active duty in the Armed Forces in the Southwest 
Asia theater of operations during the Persian Gulf War, or to 
a degree of 10 percent during the presumptive period 
prescribed by the Secretary.  Effective December 18, 2006, VA 
extended the presumptive period in 38 C.F.R. § 3.317(a)(1)(i) 
through December 31, 2011 (for qualifying chronic 
disabilities that become manifest to a degree of 10 percent 
or more after active duty in the Southwest Asia theater of 
operations).  See 71 Fed. Reg. 75669 (2006).  Furthermore, 
the chronic disability must not be attributed to any known 
clinical disease by history, physical examination, or 
laboratory tests.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 
3.317(a), (b).

The record establishes that the Veteran was stationed on 
active duty in Saudi Arabia from November 1990 to March 1991.  

The record also indicates that the Veteran was diagnosed with 
IBS, as shown on a December 2003 VA report of an 
esophagogastroduodenoscopy (EGD).  Specifically, the December 
2003 VA report indicates that the impression was GERD; 
however, the gastroenterologist indicated that the GERD was 
bile reflux and, as such, was IBS.  The physician discussed 
with the Veteran that he had IBS and how to manage it.

Subsequently, the Veteran was afforded a VA examination in 
February 2010.  The examiner indicated that it was less 
likely than not that the Veteran's GERD was caused or 
aggravated by his sinusitis (as had been contended by the 
Veteran).  The rationale was that the Veteran had a 
conclusive study of an EGD, which proved that the etiology 
was bile reflux.

Based upon the claim for service connection for IBS, raised 
by the Veteran's representative in May 2010, the 
documentation of the Veteran's service in the Southwest Asia 
theater of operations during the Persian Gulf War, the 
October 2003 VA record indicating that the Veteran's GERD was 
bile reflux and, thus, was IBS, and the opinion of the 
February 2010 VA examiner that the etiology of the Veteran's 
GERD was bile reflux, the Board finds that any decision with 
respect to the as yet unadjudicated claim for service 
connection for IBS may affect the Veteran's claim for service 
connection for GERD; hence, the claims are inextricably 
intertwined.  See Parker v. Brown, 7 Vet. App. 116 (1994); 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues 
are "inextricably intertwined" when they are so closely 
tied together that a final Board decision cannot be rendered 
unless both are adjudicated).  As the claims should be 
considered together, it follows that any Board action on the 
claim for service connection for GERD, at this juncture, 
would be premature.  Hence, a remand of this matter is 
warranted.

While this matter is on remand, the RO should give the 
Veteran another opportunity to provide information and/or 
evidence pertinent to the claim on appeal.  The RO's letter 
to the Veteran should explain that he has a full one-year 
period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 
2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 
2009) (amending the relevant statute to clarify that VA may 
make a decision on a claim before the expiration of the one-
year notice period).  

Thereafter, the RO should attempt to obtain any additional 
evidence for which the Veteran provides sufficient 
information, and, if needed, authorization, following the 
current procedures prescribed in 38 C.F.R. § 3.159 (2009).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claim Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should send to the Veteran and 
his representative a letter requesting 
that the Veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the claim 
on appeal that is not currently of record.  

The RO should also clearly explain to the 
Veteran that he has a full one-year period 
to respond (although VA may decide the 
claim within the one-year period).

2.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified, following the current 
procedures set forth in 38 C.F.R. § 3.159. 
 All records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran and his 
representative of the records that were 
not obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

3.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

4.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim for service 
connection for IBS, to include as due to 
undiagnosed illness or other qualifying 
chronic disability, pursuant to 38 
U.S.C.A. § 1117, as well as the claim for 
service connection for GERD, to include as 
secondary to service-connected disability, 
in light of all pertinent evidence and 
legal authority.

5.  If the benefit sought on appeal 
remains denied, the RO must furnish to the 
Veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims file 
is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

